Dismiss and Opinion Filed September 25, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00513-CV

                                 JOEL OLIVER, Appellant
                                          V.
                              ANGALYSIA JOHNSON, Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-03312

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By postcard

dated May 4, 2018, we notified appellant the $205 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. Also by postcard dated May 4, 2018, we informed appellant the

docketing statement in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further notice. By

letter dated June 25, 2018, we informed appellant the clerk’s record had not been filed because

appellant had not paid for the clerk’s record. We directed appellant to provide, within ten days,

written verification of payment or arrangements to pay for the clerk’s record or written verification

appellant had been found entitled to proceed without payment of costs. We cautioned appellant
that failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b), 42.3 (b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE



180513F.P05




                                               –2–
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 JOEL OLIVER, Appellant                           On Appeal from the 95th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00513-CV       V.                      Trial Court Cause No. DC-18-03312.
                                                  Opinion delivered by Chief Justice Wright.
 ANGALYSIA JOHNSON, Appellee                      Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee ANGALYSIA JOHNSON recover her costs of this appeal
from appellant JOEL OLIVER.


Judgment entered September 25, 2018.




                                            –3–